Citation Nr: 0828157	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service in the Army from September 
1962 to April 1966, and in the Air Force from November 1966 
to November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Major depressive disorder was not manifest in service and is 
unrelated to service.


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case the veteran's claim of entitlement to 
service connection was received in September 2003.

A letter dated in November 2003 discussed the evidence 
necessary to support a claim for service connection.  The 
veteran was asked to identify evidence showing that major 
depression had existed from service to the present.  The 
letter listed the various types of evidence that might be 
supportive of the veteran's claim.   
The evidence of record was listed and the veteran was told 
how VA would assist him in obtaining further evidence.

A July 2005 letter told the veteran that VA would make 
reasonable efforts to help him obtain the evidence necessary 
to support his claim.  The types of evidence that would 
support the veteran's claim were listed.  The evidence of 
record was listed and the veteran was told how VA would 
assist him in obtaining further evidence.

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The appellant has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed disabilities.    
However, the Board finds that a VA examination is not 
necessary in order to decide the veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  

With regard to the veteran's claimed major depressive 
disorder, the record does not contain evidence establishing 
that an event, injury or disease related to major depressive 
disorder occurred in service.  Moreover, there is no 
indication that major depressive disorder is associated with 
service or another service-connected disability.  As such, 
the Board concludes that an examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Service medical records for the veteran's first period of 
service in the Army are negative for any diagnosis, 
complaint, or abnormal finding pertaining to his psychiatric 
health.  An October 1964 entry states "marriage counsel."  
On separation in February 1966, the veteran denied frequent 
trouble sleeping, frequent or terrifying nightmares, and 
depression or excessive worry.  Clinically, he was found to 
be psychiatrically normal and qualified for separation.  

Army service personnel records show that the veteran was a 
clarinet player with the 19th U.S. Army Band and the 7th Army 
Band.  

On enlistment into the Air Force in October 1966, the veteran 
denied frequent trouble sleeping, frequent or terrifying 
nightmares, and depression or excessive worry.  Psychiatric 
examination at that time was normal.  

Air Force personnel records include performance evaluations 
reflecting high marks.  A May 1970 report indicates that the 
veteran pursued his college degree and a commission as an 
officer in the Air Force.  His supervisor noted that he was a 
pleasure to serve with and that he would become an excellent 
band leader.

Air Force personnel records also indicate that the veteran 
met a discharge board in October 1970.  The Board found that 
the veteran had committed indecent exposure and recommended a 
general discharge, which was subsequently carried out.

On VA general medical examination in January 2003, the 
examiner indicated that the veteran appeared to be depressed.  
He recommended that the veteran be seen by mental health.

A VA treatment record dated in May 2003 indicates a diagnosis 
of major depressive disorder.  At that time, the veteran 
reported that he had been traumatized from being left alone 
for four days on guard duty with limited food and water.  He 
stated that he was not told he would be left alone for that 
amount of time.  He had difficulty reporting when his 
symptoms began.  He reported that he first became depressed 
after service.

In July 2003 a VA provider gave a diagnosis of major 
depressive disorder.  The veteran reported that one night 
while serving in the Army symphony orchestra in Stuttgart, 
Germany, he and several others were pulled out and given 
rifles and other military gear.  He stated that he was left 
at a remote location to guard several abandoned buildings, 
and was not told how long he would be there.  

An August 2003 treatment record from a Vet Center indicates 
depression.  

The veteran was psychologically assessed by a S.B.C., Ph.D. 
in October 2003.  He reported the incident in Germany, and 
Dr. C. noted that the veteran had subsequently developed 
intense abandonment issues.  The veteran also reported that 
his Air Force commander had developed a sexual relationship 
with his wife and that he beat the man up.  He related that 
his wife later committed suicide in April 1970 and that he 
was called to identify the body.  Dr. C. noted that the 
veteran was administered the Minnesota Multiphasic 
Personality Inventory as part of his evaluation process.  She 
noted that the veteran appeared to be suffering from a 
significant depression, and that he was socially 
uncomfortable and socially avoidant.  The diagnoses included 
major depression.  Dr. C. stated that the veteran's major 
depression began on active duty.

A VA treatment record dated in January 2004 indicates a 
diagnosis of major depression.  At that time, the veteran 
again reported the incident in Germany when he was left alone 
to guard an abandoned factory complex.  He also related that 
his wife had committed suicide while he was in the Air Force.

In an August 2004 letter, Dr. C. indicated that she had 
consulted with the veteran in July 2004.  She noted that the 
veteran brought his entire service record, and that there was 
one entry indicating that the veteran had sought counseling 
services.  

An October 2004 statement by the veteran's sister indicates 
that the veteran was distant, uncommunicative, depressed, and 
often drinking when he returned from the service to live in 
Connecticut.

A November 2004 VA group therapy note indicates a diagnosis 
of depression.  A March 2005 record also indicates 
depression.

A VA treatment record dated in May 2006 indicates a diagnosis 
of major depression.  In July 2006 a VA provider diagnosed 
major depression.

An undated letter from the veteran's wife described his 
symptoms since she had known him in March 1993.

The veteran testified before a Decision Review Officer at the 
RO in December 2006.  He related the incident in Germany 
following the assassination of President Kennedy.  He stated 
that friends that he had talked to were sent to unknown 
locations.  He testified to his belief that his PTSD and 
depression were one and the same.  
        
        Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for psychosis if 
manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran asserts that his major depressive disorder is 
related to his service.  As noted, his service medical 
records have only one entry, in October 1964, indicating 
marriage counseling.  The remainder of the records, to 
include full examinations, is silent with respect to any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's psychiatric health.  Clinical examinations carried 
out during both of the veteran's service periods indicate 
that the veteran was psychiatrically normal.  

Dr. C. has stated her belief that the veteran's psychiatric 
symptoms began in service.  However, the Board observes that 
nothing in the contemporaneous record supports a finding of 
psychiatric symptoms in service.  Rather, when evaluated the 
psychiatric evaluations were normal.  Furthermore, in May 
2003, the veteran reported that his depression first started 
after service.  The Board finds the veteran's recent 
statements regarding onset to be in conflict with other 
evidence and not credible.  As such, Dr. C.'s reference to 
symptoms in service and a relationship between the current 
major depressive disorder and service has little if any 
credibility, because it relies upon an inaccurate factual 
premise as related by the appellant.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  It is well established 
that an opinion based on an inaccurate factual premise or 
speculative has no probative value.  See Le Shore v. Brown, 8 
Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 
(1993).  Further, the Board has the obligation to assess 
probative weight to be assigned to medical opinions and doing 
so in accordance with cited precedent does not violate the 
rule against invoking its own unsubstantiated medical 
opinion.  See Harvey v. Brown, 6 Vet. App. 390 (1994).

To the extent that the veteran's report of symptoms in the 
years during service such is not documented in the record and 
is in conflict with the record.  The Board again notes that 
the service records disclosed normal psychiatric findings and 
in May 2003, he reported that depression started after 
service.  The Board concludes that such a report (in-service 
onset) is unreliable, not credible and cannot establish onset 
of the claimed disabilities.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (The Board is not required to accept a 
physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history.)  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Board finds that the 
veteran's May 2003 report of a post-service onset is a 
statement against interest, is consistent with the service 
records, was provided for treatment purposes and is far more 
probative as to date of onset.

Clearly, a veteran is competent to report that he experienced 
depression during service.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  However, competence and credibility are 
separate matters which must be addressed.  Although the 
veteran reports in-service manifestations, psychiatric 
evaluations conducted during service were normal, and the 
service medical records are otherwise silent for any 
psychiatric pathology or complaints, with the exception of 
one entry noting "marriage counsel".  However, that record 
is silent with respect to any clinical findings that might 
evidence psychiatric symptomatology.  The silent and normal 
service medical records constitute negative evidence and are 
in contrast to the veteran's report of in-service 
manifestations.  Any assertion that the veteran "noted" a 
psychiatric disorder during service is not credible.  See, 
Savage v. Gober, 10 Vet. App. 488 (1997);  McCormick v. 
Gober, 14 Vet. App 39 (2000).  

In summary, the preponderance of the evidence is against a 
finding of the presence of major depressive disorder in 
service or for many years thereafter.  Moreover, there is no 
reliable evidence demonstrating a relationship between the 
veteran's currently diagnosed major depressive disorder and 
service.  Accordingly, there is no basis upon which to grant 
service connection.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for major depressive 
disorder is denied.


REMAND

In October 2003, the veteran submitted a statement describing 
his experiences in service.  He related that the night 
President Kennedy was assassinated, his unit was awakened and 
outfitted for combat and transported toward the East German 
border because the entire European command was on full alert 
to thwart possible Soviet incursions during the confusion.  
He stated that he was left at an abandoned industrial 
warehouse and told to guard the area.  He indicated that he 
waited with one canteen of water, no food, no barracks, and 
no communication with anyone for four days.  He wrote that 
his terror of abandonment turned to rage and the only outlet 
was alcohol abuse.  

In December 2005, the U. S. Army & Joint Services Records 
Research Center (JSRRC) reported that a request on behalf of 
the veteran had not been researched because a valid stressor 
was not provided.  It noted that JSRRC could not determine 
whether the veteran was sent on temporary missions to guard 
an area of that he was left without food, water, or shelter 
to guard buildings and warehouses.

In July 2006 the veteran submitted two statements from former 
Army colleagues.  One related that after the Kennedy 
assassination the band members were tasked as guards and 
moved to unknown locations.  Another stated that the 7th Army 
had gone on high alert and that band members were tasked as 
guards, put in trucks, and taken to unknown locations in the 
forest.

A November 2006 letter from a former Army colleague relates 
that their unit went on alert and that they were outfitted 
for a security guard detail.  He stated that he was assigned 
to a command center at Geislingen and was posted at an 
interior doorway.  He indicated that he did not know where 
the others were sent or for how long, but that the veteran 
and another soldier drank too much afterwards.

In light of the veteran's statements and the supporting 
statements by former Army colleagues, the Board accepts some 
aspects of the reported stressor pertaining to the period 
following the assassination of President Kennedy.  The 
question which follows is whether PTSD is related to this 
stressor.  The Board has concluded that a VA examination is 
necessary to address this question.

The veteran has reported that his wife died while in service.  
In another place, he indicated that the date of death was in 
1971.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD due to the verified 
stressor.  The examiner should be advised 
that only one stressor, as set forth 
above, has been verified.  The examiner 
should determine the nature and extent of 
any currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  The veteran should be provided an 
opportunity to document that a former 
spouse died while he was in service.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


